04/08/2015




                           No. 14-14-00485-CV

                        IN THE COURT OF APPEALS
                      FOR THE FOURTEENTH DISTRICT
                            HOUSTON, TEXAS


                            CAROLYN LARSEN,

                               APPELLANT,
                                    V.
                          ONEWEST BANK, FSB,

                                APPELLEE.


                APPEAL FROM 155TH JUDICIAL DISTRICT COURT,
                         AUSTIN COUNTY, TEXAS


                    APPELLEE'S RESPONSE BRIEF


                                         DYKEMA GOSSETT PLLC

                                         Thomas M. Hanson
                                         State Bar No. 24068703
                                         thanson@dykema.com
                                         Kevin A. Teters
                                         State Bar No. 24075678
                                         kteters@dykema.com
                                         DYKEMA GOSSETT PLLC
                                         1717 Main Street, Suite 4200
                                         Dallas, Texas 75201
                                         (214) 462-6400 — Telephone
                                         (214) 462-6401 — Facsimile


April 7, 2015
                 IDENTITY OF PARTIES AND COUNSEL


PLAINTIFF - APPELLANT:
Carolyn Larsen
     Trial/Appellate Counsel:
     Sidney Levine
     110 Main Street, Suite 201
     P.O. Box 592
     Sealy, Texas 77474
     (979) 885-2989
     (713) 495-9040
     (979) 885-2980 (Fax)
     sealylaw@sbcglobal.net




DEFENDANT-APPELLEE:
OneWest Bank N.A., formerly known as OneWest Bank, FSB
     Trial/Appellate Counsel:
     Thomas M. Hanson
     Texas Bar No. 24068703
     thanson@dykema.com
     Kevin Teters
     Texas Bar No. 24075678
     kteters@dykema.com
     DYKEMA GOSSETT PLLC
     1717 Main Street, Suite 4200
     Dallas, TX 75201
     (214) 462-6400 (Telephone)
     (214) 462-6401 (Facsimile)
                              TABLE OF CONTENTS
                                                                          Page

Identity of Parties and Counsel                                              ii

Table of Authorities                               Error! Bookmark not defined.

Statement of the Case                                                        ix

Issues Presented
Statement Regarding Oral Argument                                            xi

I.     Statement of Facts                                                    1

      A. Appellant's Husband Obtained a Reverse Mortgage in 2005             1

           1. The Loan Agreement                                             1

           2.   The Note.                                                    2

           3.   The Deed of Trust                                            2

      B. Appellant Executed Multiple Loan Documents Establishing that She
          Was Not a Borrower                                                 3

      C. Appellant Knew She Was Not a Borrower When Mr. Larsen Obtained
          the Loan                                                           4

      D. The Loan Was Not Repaid Following Mr. Larsen's Passing and
          Foreclosure Proceedings Were Initiated                             5

      E.   Appellant Sued OneWest In an Effort to Stop Foreclosure           5

      F. The District Court Granted OneWest's Motion for Summary Judgment
          and Entered Final Judgment Against Appellant                       5

II.    Summary of Argument                                                   6

III. Argument and Authorities                                                9

      A. Standard of Review                                                  9

           1.   Traditional summary judgment standard.                       9
                                          iii
    2. Whether the record contains "some evidence" to support
        Appellant's arguments is not the focus of the Court's review.         9

B. The Record Establishes That Appellant Is Not a Borrower                   10

    1. Appellant is not a party to the Loan Agreement or Note.               10

    2.   Appellant was ineligible to be a borrower due to her age          ...10

    3.   Appellant testified she is not a borrower                           11

    4.   Appellant signed multiple loan documents as the "non-borrower." 12

C. Appellant's Description As a Borrower on the Deed of Trust Did Not
   Alter Her Legal Status or Prevent OneWest from Accelerating the
   Loan Following Mr. Larsen's Death                                , 12

    1. As an initial matter, Texas law required Appellant to sign the
       Deed of Trust.                                                 12

    2.   Applying the rules of contract construction to the Loan
         documents, it is indisputable that Mr. Larsen was the only
         borrower.                                                  13

         (a) The Court must consider all of the loan documents when
             determining the parties' intent.                       14

         (b) In a situation where the terms of the Deed of Trust and Note
             conflict, the terms of the Note prevail.                     16

         (c) A single descriptive label does not alter the clear intention of
             the parties                                                      17

         (d) The Court must attempt to harmonize the provisions of the
             Note and Deed of Trust.                                   18

         (e) Courts generally may not rewrite contractual provisions         19

D. The Waiver of Homestead Rights and Special Warranty Deed Are
    Valid                                                       20

    1.   Texas law permits waiver of homestead rights.                       21

    2.   The Waiver of Homestead Rights is valid.                            22
                                     iv
        3.   The Special Warranty Deed is valid                           22

             (a) Appellant testified she actually intended to convey her
                 interest to her husband.                                23

             (b) The Deed is supported by consideration.                  23

   E. Even if the Waiver of Homestead Rights and/or the Special Warranty
      Deed Are Invalid, OneWest Still Had the Right to Accelerate the Debt
      Upon Mr. Larsen's Death                                              24

   F.   The Loan's Insurability Has Nothing to Do with Its Validity       27
   G. The District Court Did Not Err in Granting OneWest's Summary
      Judgment Motion                                              28

IV. Conclusion                                                            28

Certificate of Compliance                                                 30

Certificate of Service                                                    31




                                        v
                          TABLE OF AUTHORITIES
                                                                   Pa es

Cases
Am. Mfrs. Mut. Ins. Co. v. Schaefer,
  124 S.W.3d 154 (Tex. 2003)                                           19

Bierwirth v. BAC Home Loans Servicing, L.P.,
   2012 WL 3793190 (Tex. App.—Austin Aug. 30, 2012, no pet.)           14

Brandywood Housing, Ltd. v. HCAD,
  No. 14-08-00404-CV, 2010 WL 1752334 (Tex. App.—Houston
   [14th Dist.] May 4, 2010, no pet.)                                  21

Braniffiny. Co. v. Robertson,
  81 S.W.2d 45 (Tex. Comm'n App. 1935)                                 14

Cathey v. Booth,
  900 S.W.2d 339 (Tex. 1995)                                            9

Coastal Plains Dev. Corp. v. Micrea, Inc.,
  572 S.W.2d 285 (Tex. 1978)                                        17, 18

Coker v. Coker,
  650 S.W.2d 391 (Tex. 1983)                                        18, 19

Fed. Deposit Ins. Corp. v. Attayi,
   745 S.W.2d 939 (Tex. App.—Houston [1st. Dist.] 1988, no writ)       18

Ferguson v. Ferguson,
   111 S.W.3d 589 (Tex. App.—Fort Worth 2003, pet. denied)          21, 22

Hunter v. Clark,
  687 S.W.2d 811 (Tex. App.—San Antonio 1985, no writ)                 21

Ingram v. Deere,
   288 S.W.3d 886 (Tex. 2009)                                          17
Jones v. Kelley,
   614 S.W.2d 95 (Tex. 1981)                                           14


                                        vi
McKelvain v. Allen,
  58 Tex. 383 (1883)                                                   14

Mulvey v. Mobil Producing Tex. & NM, Inc.,
  147 S.W.3d 594 (Tex. App.—Corpus Christi 2004, pet. denied)           9

Natividad v. Alexsis, Inc.,
  875 S.W.2d 695 (Tex. 1994)                                            9

Neece v. A.A.A. Realty Co.,
  322 S.W.2d 597 (Tex. 1959)                                           17

Pentico v. Mad-Wayler, Inc.,
  964 S.W.2d 708 (Tex. App.—Corpus Christi 1998, pet. denied)          16

Randall's Food Mkts., Inc. v. Johnson,
  891 S.W.2d 640 (Tex. 1995)                                        9, 10

Reilly v. Rangers Mgmt., Inc.,
   727 S.W.2d 527 (Tex. 1987)                                          14

Skelton v. Washington Mut. Bank, F.A.,
   61 S.W.3d 56 (Tex. App.—Amarillo 2001, no pet.)              24, 25, 26

Southwestern Elec. Power Co. v. Grant,
   73 S.W.3d 211 (Tex. 2002)                                           10

Stephanz v. Laird,
   846 S.W.2d 895 (Tex. App.—Houston [1st. Dist.] 1993, writ
   denied)                                                             17

Tenneco Inc. v. Enterprise Prods. Co.,
  925 S.W.2d 640 (Tex. 1996)                                       .21, 22

Thompson v. Kerr,
  No. 14-08-00978-CV, 2010 WL 2361636 (Tex. App.—Houston
  [14th Dist.] June 15, 2010, no pet.)                                 21

In re Tucker,
   391 B.R. 404 (Bankr. S.D. Tex. 2008)                                16

Warren v. Bank of Am., NA.,
  2012 WL 3020075 (N.D. Tex. June 19, 2012)                            15
                                         vii
Williams v. Williams,
  569 S.W.2d 867 (Tex. 1978)                   21

Statutes
12 U.S.C. §1715z-20(b)(1)                    1, 10

Texas Family Code Section 5.001                13

Texas Property Code 41.001(b)(7)               26

24 CFR §206.33                              10, 12

TEx. CONST. ART XVI, §§ 50(a)(7), 50(c)        26

TEX. CONST. ART. XVI §50(k)                    25

TEX. CONST. ART. XVI §50(k)(1)              12, 13

Tex. R. Civ. P. 166a(i)                        10

Tex. R. Civ. P. 166a(c)                         9




                                     viii
                         STATEMENT OF THE CASE
      The underlying case involved Appellant's efforts to prevent foreclosure of a

real property lien following non-payment of a loan. Appellant's husband obtained

a reverse mortgage loan in 2005. The loan stipulated that it would become due

upon his death. When Appellant's husband passed away in 2010, OneWest—the

note holder and mortgage servicer—notified Appellant that the loan had become

due. The loan was not repaid, and OneWest initiated foreclosure proceedings as a

result. Appellant then sued OneWest, claiming that certain of the loan documents

were void or, alternatively, that she was also a borrower on the loan (despite

having not signed the Note) and the loan was therefore not yet due. After

reviewing all of the evidence in the record and the parties' briefing, the District

Court determined that there was no genuine issue of material fact on any of

Appellant's claims and granted OneWest's traditional motion for summary

judgment. This appeal followed.




                                        ix
                           ISSUES PRESENTED
1.   Did the District Court err in granting OneWest summary judgment where the
     record establishes that Appellant was not a borrower, the loan was due and
     payable following the death of Appellant's husband, and OneWest is
     authorized to foreclose its lien on the property because the loan was not
     repaid?




                                      x
              STATEMENT REGARDING ORAL ARGUMENT
       OneWest does not believe oral argument is necessary or would be of any
benefit to this Court. This appeal turns on whether OneWest had authority to
foreclose its property lien after the sole borrower passed away and the loan was not
repaid. A small number of documents within the record—including the Note,
Deed of Trust, and Warranty Deed—conclusively establish that OneWest had such
authority and that the District Court's summary judgment order was proper.
Appellant has failed to provide any evidence that reasonably calls this authority
into question. As the key issue before this Court is fundamental and simple, as
well as easily determined based on the District Court's record, OneWest believes
that oral argument is unnecessary.




                                        xi
                        I.    STATEMENT OF FACTS
      The facts relevant to this appeal are undisputed:

A.    Appellant's Husband Obtained a Reverse Mortgage in 2005
      Plaintiff/Appellant Carolyn Larsen ("Appellant") married Otis Larsen ("Mr.

Larsen") in 1987. The couple purchased a home located at 918 N. Meyer Street,

Sealy, Austin County, Texas 77474 (the "Property") in mid-2004.

      On February 14, 2005, Mr. Larsen obtained a loan from Financial Freedom

Senior Funding Corporation ("FFSFC") (the "Loan"). C.R. 102-07; 216-24. The

Loan was an adjustable rate home equity conversion mortgage ("HECM").

HECMs are a type of reverse mortgage that permits eligible homeowners to

convert equity in their home into cash and forgo any loan payments until they

either pass away or move. The Federal Housing Administration ("FHA"), which

insures HECMs, requires that all borrowers must be at least 62 years old. See 12

U.S.C. §1715z-20(b)(1). At the time Mr. Larsen obtained the Loan in 2005,

Appellant was only 58 and thus ineligible to be a borrower. See C.R. at 5.

      In connection with obtaining the Loan, Mr. Larsen executed a loan

agreement ("Loan Agreement"), a note ("Note"), and a deed of trust ("Deed of

Trust"), among other documents.

      1.    The Loan Agreement.
      The Loan Agreement sets out the terms and conditions of the Loan. C.R.

216-24. The Loan Agreement defines Mr. Larsen as the sole "Borrower." C.R.
                                         1
216. Likewise, Mr. Larsen is the only person who signed the Loan Agreement as a

Borrower. C.R. 223. Pursuant to the Loan Agreement, FFSFC loaned Mr. Larsen

$65,760 in consideration for him executing the Note and Deed of Trust. See C.R.

217 at ¶2.1; App.'s Br. at 5.

         2.     The Note.
         The Note represents Mr. Larsen's agreement to repay the Loan. C.R. 102 at

¶2. The Note defines the "Borrower" as "each person signing at the end of this

Note." C.R. 102. Like the Loan Agreement, Mr. Larsen is the only signatory on

the Note and thus the only person who was entitled to receive the Loan proceeds or

obligated to repay them. C.R. 107. In exchange for receiving the Loan proceeds,

Mr. Larsen promised to repay the principal and interest on the Loan when it

became due. C.R. 102 at ¶2. The Note stipulated that the Loan would become due

upon Mr. Larsen's death (among other events). C.R. 105 at ¶7(A).

         3.       The Deed of Trust.
         The Deed of Trust secures repayment of the Loan by granting a lien on the

Property. C.R. 108-09. In the event of default, the Deed of Trust authorizes the

lender to foreclose the Property under a power of sale. C.R. 114 at ¶22. Failure to

repay the Loan when due constitutes a default and triggers the lender's right to

foreclose. C.R. 110 at ¶1. Mr. Larsen granted the Deed of Trust to FFSFC' on


1   The Deed of Trust provides that "The covenants and agreements of this Security Instrument
    shall bind and benefit the successors and assigns of the Lender." C.R. 113 at ¶16. It is
                                               2
February 14, 2005. C.R. 117. Appellant also signed the Deed of Trust, as required

by the Texas Family Code and Texas Constitution. See id. The Deed of Trust

defines her and Mr. Larsen as the trustors, which term is then referred to elsewhere

in the document as the "Borrower." C.R. 108.

B.    Appellant Executed Multiple Loan Documents Establishing that She
      Was Not a Borrower
      First, Appellant signed a document entitled "Non-Borrower Spouse

Ownership Interest Certification" during the closing of the Loan ("Non-Borrower

Spouse Certification"). C.R. 123. Appellant expressly acknowledged that Mr.

Larsen was entering into a reverse mortgage and that she did not have an

ownership interest in the Property. Id. Appellant also acknowledged that if Mr.

Larsen predeceased her and the Loan was not repaid, the Property "may need to be

sold to repay Reverse Mortgage debt incurred by my spouse" and that she "may be

required to move from [her] residence." Id. Appellant signed the Certification as

the "Non-Borrower Spouse" and initialed each paragraph under the same heading.

Conversely, Mr. Larsen executed the document as the "Borrower" and initialed

each paragraph as same. Id.




 undisputed that OneWest currently holds the Deed of Trust (and the Note). App.'s Br. at 5.
 Indeed, OneWest purchased certain of FFSFC's assets, including Mr. Larsen's Loan, in 2009.
 C.R. 124-215; see C.R. 83-84. Thus, OneWest is entitled to the same rights as FFSFC under
 the Deed of Trust, including the right to enforce the debt through foreclosure of the Deed of
 Trust. See C.R. 113 at 'ff16.

                                              3
      Second, Appellant executed a Waiver of Homestead Rights. C.R. 122. This

Waiver differentiated Appellant's status (as the non-borrower) from her husband's

(as the borrower), explaining that "[s]hould the borrowing spouse or resident

predecease you, you may be required to move and sell your home to repay the

Reverse Mortgage debt . . . ." Id. Appellant also signed the Waiver as the "non-

borrower spouse or resident," just as she had in the Non-Borrower Spouse

Certification. Id.

      Third, Appellant granted all of her interest in the Property to Mr. Larsen via

a notarized Special Warranty Deed. C.R. 120-21. Appellant testified during the

temporary injunction hearing that she actually intended to convey her interest to

Mr. Larsen when she executed the Deed. C.R. 236 at 23:7-12. Appellant

acknowledged in the Deed that she had received sufficient consideration from Mr.

Larsen for her conveyance. C.R. 120.

C.    Appellant Knew She Was Not a Borrower When Mr. Larsen Obtained
      the Loan
      During the temporary injunction hearing, Appellant testified that she was

told on multiple occasions by the mortgage broker that she was not going to be a

borrower on her husband's loan. C.R. 236 at 21:1-22:7. Appellant also confirmed

this is why she did not sign the Note. C.R. 237-38 at 28:9-29:2. She further

admitted that, while she and Mr. Larsen (allegedly) intended to add her to the Loan

once she turned 62, this was never actually done. C.R. 236 at 24:11-15.

                                         4
D.    The Loan Was Not Repaid Following Mr. Larsen's Passing and
      Foreclosure Proceedings Were Initiated
      Mr. Larsen passed away in November 2010. C.R. 237 at 25:22-24. As a

result, the Loan became due and payable in full. C.R. 105 at ¶7(A). Despite

receiving notice that the Loan was due, the Mr. Larsen's estate failed to repay the

Loan as required, resulting in a default of the Loan's terms. C.R. 102-03 at ¶¶2,

4(A); C.R. 110 at ¶1; see App.'s Br. at 9. Pursuant to the Deed of Trust,

OneWest's only remedy upon default was foreclosure of the Property lien. C.R.

112 at ¶10. OneWest therefore scheduled the Property for foreclosure on February

7, 2012.

E.    Appellant Sued OneWest In an Effort to Stop Foreclosure
      Appellant initiated the underlying lawsuit on February 3, 2012. C.R. 3-36.

Appellant's suit did not state an affirmative claim against OneWest, but rather

requested temporary injunctive relief and sought declarations that the Special

Warranty Deed is void and that either the Deed of Trust is void or, alternatively,

that Appellant was a borrower on the Loan and that the Property cannot be

foreclosed until her death. C.R. 281-92.

F.    The District Court Granted OneWest's Motion for Summary Judgment
      and Entered Final Judgment Against Appellant
      OneWest moved for traditional summary judgment on October 24, 2013

("Summary Judgment Motion"). The parties both fully briefed the issues and

presented evidence, and a hearing on OneWest's Summary Judgment Motion was
                                           5
held on February 18, 2014. See C.R. 442. Afterward, the District Court found that

there was no genuine issue of material fact regarding Appellant's non-borrower

status or the validity and enforceability of the Deed of Trust. See id; C.R. 456-57.2

Accordingly, the District Court granted OneWest's Summary Judgment Motion

and entered final judgment against Appellant. C.R. 442, 456-57. This appeal

followed.

                           II.    SUMMARY OF ARGUMENT
         Appellant knows she is not a borrower. In addition to admitting this during

the temporary injunction hearing, Appellant did not sign the Loan Agreement or

Note, which both expressly provide that Mr. Larsen was the only borrower.

Indeed, Appellant was several years too young to even qualify as a borrower at that

time. Further, Appellant executed multiple documents as the "non-borrower

spouse" and acknowledged that the Loan would become due upon her husband's

death and that she may be required to move if the Loan was not repaid. Now,

despite having executed these disclosures, Appellant urges the Court to ignore the

plain meaning of the loan documents—and Appellant's admitted understanding of

the terms of the reverse mortgage—to effectively set aside or reform the loan

transaction.

2
    The District Court modified its Summary Judgment Order on March 6, 2014 to clarify that (1)
    Appellant's claims against OneWest were being denied and (2) that Appellant's claims against
    the other Defendants were being severed and assigned a new cause number so that the
    judgment in favor of OneWest became final. C.R. 456-57.

                                                6
      The arguments advanced by Appellant in support of her position fail both as

a matter of law and fact. Because the Property was her husband's homestead,

Appellant was required by Texas law to sign the Deed of Trust; however,

Appellant's description as a borrower on the Deed of Trust does not make her so.

Under Texas law, descriptive labels in a contract do not determine or control the

legal status of the parties. Courts must interpret the contract based on the intent of

the parties, evidenced by the contract as a whole. When all of the loan documents

are read together as a single contract—as required by Texas law—it is patently

clear that none of the parties to the contract (or even Appellant) intended or

believed Appellant to be a borrower on the Loan.

      Appellant alternatively contends that she should be treated as a borrower

because the Waiver of Homestead Rights and Special Warranty Deed are allegedly

ineffective and/or void. This argument is also without merit. First, contrary to

Appellant's arguments, a person in Texas may waive her homestead rights so long

as her intent to do so was clear, decisive and unequivocal. Here, Appellant's

execution of the Waiver of Homestead Rights easily satisfies this standard.

Likewise, the Special Warranty Deed is not invalidated by Appellant's ipse dixit

testimony that the Deed was a sham or that she did not actually receive any

consideration. Such statements contradict the plain (notarized) language of the

Deed, as well as her own testimony that she actually intended to convey her


                                          7
interest to Mr. Larsen when she executed the Deed. In any event, the validity of

these documents does not impact the Court's determination. Even if Appellant

owned the Property as her homestead, the Loan was still valid, she still was not a

borrower and OneWest still has the right to foreclose due to the default.

      Appellant also incorrectly asserts that she must be considered a borrower

because the FHA cannot insure an HECM unless repayment of the loan is deferred

until both homeowners die. The regulation on which she relies does not compel a

lender to include ineligible borrowers on an HECM. Instead, it only governs the

FHA's obligation to insure the lender based upon the terms of the loan. Thus,

whether the FHA will insure this Loan is wholly irrelevant to the question of

whether OneWest could accelerate the Loan upon Mr. Larsen's death.

      None of Appellant's arguments establish that the District Court erred by

dismissing her claims. Appellant has not provided any evidence that creates a

genuine issue of fact regarding the validity of the loan documents or OneWest's

right to accelerate the loan or foreclose following default. The undisputed record

establishes that the District Court properly granted OneWest's Summary Judgment

Motion. Accordingly, the District Court's judgment must be affirmed.




                                         8
                  III. ARGUMENT AND AUTHORITIES

A.    Standard of Review
      1.    Traditional summary judgment standard.
      Orders granting motions for summary judgment are reviewed de novo.

Natividad v. Alexsis, Inc., 875 S.W.2d 695, 699 (Tex. 1994). When the District

Court's order granting summary judgment does not specify the grounds relied

upon, reviewing courts must affirm the order if any of the theories advanced are

meritorious. Mulvey v. Mobil Producing Tex. & NM, Inc., 147 S.W.3d 594, 604

(Tex. App.—Corpus Christi 2004, pet. denied).

      A traditional summary judgment motion is properly granted under Tex. R.

Civ. P. 166a(c) when the movant establishes that there are no genuine issues of

material fact on at least one element of an opposing party's claim or pleads and/or

conclusively establishes each element of its own affirmative defenses. Randall's

Food Mkts., Inc. v. Johnson, 891 S.W.2d 640, 644 (Tex. 1995); Cathey v. Booth,

900 S.W.2d 339, 341 (Tex. 1995).

      2.    Whether the record contains "some evidence" to support
            Appellant's arguments is not the focus of the Court's review.

      Appellant contends the District Court erred because the record contains

"some evidence" to support certain of her arguments. See App.'s Br. at 2. This is

not the applicable standard of review, however. Had OneWest moved for

summary judgment under a no-evidence standard, Appellant's "some evidence"


                                        9
arguments would have merit here. See Tex. R. Civ. P. 166a(i); Southwestern Elec.

Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002). But OneWest only moved

for (and the District Court granted) traditional summary judgment. C.R. 78-244,

442, 456-57. As a result, this Court must only determine whether the record

supports the District Court's ruling that there were no genuine issues of material

fact on Appellant's claims. See, e.g., Johnson, 891 S.W.2d at 644.

B.    The Record Establishes That Appellant Is Not a Borrower
      1.    Appellant is not a party to the Loan Agreement or Note.
      The Loan Agreement and the Note establish the mutual promises made by

each party to the Loan. See C.R. 102-07, 216-24. In particular, they set forth who

is entitled to receive the loan proceeds and the conditions for repayment (among

other things). See id. Both the Loan Agreement and Note were signed by Mr.

Larsen only. C.R. 107, 223. In addition, both provide that Mr. Larsen is the only

borrower. C.R. 102, 216. Neither Appellant's name nor signature appear

anywhere on either document. See C.R. 102-07, 216-24. Accordingly, Mr. Larsen

was the only person to whom funds were loaned or who was under any obligation

to repay them. See id. Simply put, Appellant did not "borrow" anything.

      2.    Appellant was ineligible to be a borrower due to her age.
      To be eligible to obtain an HECM, the FHA requires that all borrowers or

co-borrowers be 62 years of age or older at the time of application/execution

(among other things). See 12 U.S.C. §1715z-20(b)(1); 24 CFR §206.33; HUD
                                        10
PUBLICATION, FHA REVERSE MORTGAGES (HECMs) FOR SENIORS. As a result,

FFSFC (and any other entity originating reverse mortgages) was prohibited by

federal law from providing an HECM to anyone under the age of 62. In this case,

Appellant was well-under the age of 62 at the time Mr. Larsen obtained the HECM

in 2005. See C.R. at 5. Accordingly, pursuant to mandatory FHA borrower

eligibility requirements, Appellant was ineligible—as a matter of law—to be either

a borrower or a co-borrower on the HECM. If Appellant had tried to be a borrower

on the Loan, the Loan would not (and could not) have been approved. Thus, to

adopt Appellant's construction of the term "borrower" would subvert the federally-

mandated conditions necessary for origination of the HECM.

      3.     Appellant testified she is not a borrower.
      At the temporary injunction hearing, Appellant was asked by her attorney if

the mortgage broker had explained the reverse mortgage to her. She answered:

      Yes . . . . He said we could do it, but I could not. My husband could
      not get all the money unless I signed the papers over, my part. . . .
      And that's the only reason I signed those papers knowing that when I
      reached 62 . . . we could go back to [the broker] and get papers redone
      and I could be put back on the mortgage.

      C.R. 236 at 21:16-22:11. Appellant's testimony not only establishes that she

knew she was ineligible due to her age, but also that she knew she had to take

additional steps to become a borrower upon turning 62. Appellant later testified

that she never took those steps, even after turning 62. C.R. 236 at 24:11-15.


                                         11
      4.    Appellant signed multiple loan documents as the "non-borrower."
       Mr. Larsen and Appellant both signed the Waiver of Homestead Rights and

the Non-Borrower Spouse Certification. C.R. 122-23. Tellingly, Mr. Larsen

signed each as the "borrower" and Appellant signed each as the "non-borrower

spouse." Id. Further, Appellant initialed each paragraph of the Non-Borrower

Spouse Certification under the "non-borrower spouse" heading (whereas Mr.

Larsen initialed the same paragraphs as the "borrower"). C.R. 123. In addition,

Appellant acknowledged in both documents that she understood her husband was

the sole borrower and that she may have to move from the Property if he

predeceases her and the Loan is not repaid. C.R. 122-23.

C.    Appellant's Description As a Borrower on the Deed of Trust Did Not
      Alter Her Legal Status or Prevent OneWest from Accelerating the Loan
      Following Mr. Larsen's Death
      1.    As an initial matter, Texas law required Appellant to sign the
            Deed of Trust.
      Even though Mr. Larsen was the only borrower, FFSFC could not have

issued him the Loan unless Appellant joined in granting the Deed of Trust. The

Texas Constitution, Article XVI, Section 50(k)(1) requires all reverse mortgages to

be secured by a voluntary lien on the borrower's homestead. Further, this lien

must be "created by a written agreement with the consent of each owner and each

owner's spouse." TEX. CONST. ART. XVI §50(k)(1). Here, Mr. Larsen was the

exclusive owner of the homestead Property as a result of the Special Warranty

                                        12
Deed. See C.R. 120-21. The Texas Constitution thus mandated that his spouse—

Appellant—join him in granting the Deed of Trust. See TEX. CONST. ART. XVI

§50(k)(1).

      Likewise, any time a homestead is encumbered by a lien, the Texas Family

Code Section 5.001 requires both spouses to join in the encumbrance, regardless of

"[w]hether the homestead is the separate property of either spouse or community

property." Therefore, as Mr. Larsen's spouse, Appellant was also required by the

Texas Family Code to sign the Deed of Trust.

      2.     Applying the rules of contract construction to the Loan
             documents, it is indisputable that Mr. Larsen was the only
             borrower.
      Despite executing multiple documents as the non-borrower spouse, not

signing the Note or Loan Agreement, and even admitting to the District Court that

she was not a borrower, Appellant submits that she should nevertheless be treated

the same as a borrower because one line in the Deed of Trust labels her and Mr.

Larsen as the "Borrower." See App.'s Br. at 11. The District Court properly

determined, however, that this alone was insufficient to create a genuine issue of

material fact regarding whether OneWest could accelerate the Loan upon Mr.

Larsen's death. C.R. 442, 456-57. The established rules of contract construction

support the District Court's determination.




                                        13
               (a)   The Court must consider all of the loan documents when
                     determining the parties' intent.
      It is axiomatic under Texas law that a court's primary goal in interpreting a

written contract is to determine the intention of the parties based on the plain

language of the documents. Reilly v. Rangers Mgmt., Inc., 727 S.W.2d 527, 529

(Tex. 1987).

      Appellant's evidence that she is a borrower is limited to just one line in one

of the documents comprising this loan transaction. This "evidence," however, may

not be considered in a vacuum. For more than a century, Texas law has recognized

that all documents executed as part of a loan transaction must be considered as part

of the contract between the parties. As stated by the Texas Supreme Court, "all the

instruments executed at the same time, and in regard to the same matter, must be

held in legal effect as but one instrument. Under the repeated decisions of this

court, the [Deed of Trust and Note], taken together, evidence but an executory

contract by [plaintiff] to sell the land in controversy to [defendant]." McKelvain v.

Allen, 58 Tex. 383, 387 (1883); see also Jones v. Kelley, 614 S.W.2d 95, 98 (Tex.

1981) ("The general rule is that separate instruments or contracts executed at the

same time, for the same purpose, and in the course of the same transaction are to

be considered as one instrument, and are to be read and construed together.");

Braniff Inv. Co. v. Robertson, 81 S.W.2d 45, 50 (Tex. Comm'n App. 1935)

(quoting McKelvain); Bierwirth v. BAC Home Loans Servicing, L.P., 2012 WL
14
3793190 (Tex. App.—Austin Aug. 30, 2012, no pet.) ("the note and deed of trust

must be read together when evaluating their provisions"); Warren v. Bank of Am.,

NA., 2012 WL 3020075 (N.D. Tex. June 19, 2012) ("the note and deed of trust

must be read together in evaluating the terms and construed together as a single

instrument").

      Appellant submits that while "[t]his may ordinarily be the rule. . . . this is not

the ordinary situation; this was a reverse mortgage that mandates the existence of a

written agreement which must be consented to by both the husband and a the

wife." App.'s Br. at 25-26. But Appellant does not establish why this requirement

forces the Court to deviate from the century-old rule that all of the loan documents

must be construed as a single contract, and indeed it should not.

      Even focusing (as Appellant would like the Court to do) solely on the Deed

of Trust, Appellant's proffer does not support her claim that the parties intended

her to be a borrower. Every substantive and/or operative use of the word borrower

in the Deed of Trust plainly refers only to Mr. Larsen. For example, the first

paragraph of the Deed of Trust states:

      Borrower has agreed to repay to Lender amounts which Lender is
      obligated to advance, including future advances, under the terms of a
      Home Equity Conversion Loan Agreement dated the same date as this
      Security Instrument ("Loan Agreement"). The agreement to repay is
      evidenced by Borrower's Adjustable Rate Note dated the same date as
      this Security Instrument ("Note").



                                          15
      C.R. 108-09. The only person who borrowed money and agreed to repay it

was Mr. Larsen; he is the sole signatory on both the Note and the Loan Agreement.

C.R. 102-07, 216-24. The provisions of the Deed of Trust clearly were not

intended to apply to Appellant.

             (b) In a situation where the terms of the Deed of Trust and
                   Note conflict, the terms of the Note prevail.
      Appellant also contends that the terms of the Deed of Trust should trump

those of the Note. App.'s Br. at 26. This position squarely conflicts with well-

established Texas law. Pentico v. Mad-Wayler, Inc., 964 S.W.2d 708, 715 (Tex.

App.—Corpus Christi 1998, pet. denied) ("where there is conflict between the

terms of the note and the language of the security instrument, whether deed of trust

or mortgage, the latter must yield."); In re Tucker, 391 B.R. 404, 409 (Bankr. S.D.

Tex. 2008) ("if there is a conflict between the note and the deed of trust, the note

prevails"). Thus, to the extent there is any conflict between the Note and the Deed

of Trust regarding when OneWest could properly accelerate the debt, the terms of

the Note prevail as a matter of law. Accordingly, because the Loan became due

upon the death of all borrowers and the Note provides that Mr. Larsen is the sole

"borrower," the District Court did not err in determining that OneWest could

accelerate the debt after he passed away.




                                        16
             (c) A single descriptive label does not alter the clear intention
                   of the parties.
      The only reference in the Deed of Trust to Appellant is at the beginning

when she and Mr. Larsen are described as Trustors, which term is then relabeled as

"borrower." This description is not controlling, however. It is axiomatic that

descriptive labels in a contract do not determine or control the legal status of the

parties. Indeed, "[w]ords used by the parties in a contract do not necessarily

control the substance of the relationship, nor do the terms used by the parties in

referring to the arrangement." Stephanz v. Laird, 846 S.W.2d 895, 899 (Tex.

App.—Houston [1st. Dist.] 1993, writ denied); see also Ingram v. Deere, 288
S.W.3d 886, 900 (Tex. 2009) ("The terms used by the parties in referring to the

arrangement do not control."); Coastal Plains Dev. Corp. v. Micrea, Inc., 572
S.W.2d 285, 287 (Tex. 1978) ("when the record demonstrates that the actual effect

of the arrangement resulting from the agreement is to create a status different from

that stated in the language of the contract, the parties' designation will not

control.")

      Instead of relying on descriptive labels, as Appellant does here, courts are

instructed to look beyond the labels to the operative contractual clauses of the

agreement to determine the legal status of the parties and the agreement. Neece v.

A.A.A. Realty Co., 322 S.W.2d 597, 600 (Tex. 1959) ("greater weight must be

given to the operative contractual clauses of the agreement, for 'An instrument is

                                        17
that which its language shows it to be, without regard to what it is labeled");

Coastal Plains Dev. Corp., 572 S.W.2d at 287 (Tex. 1978) (the terms of the

agreement control over the parties' designations); Fed. Deposit Ins. Corp. v. Attayi,

745 S.W.2d 939, 946 (Tex. App.—Houston [1st. Dist.] 1988, no writ) (a contract is

defined by it terms without regard to the parties' labels).

         If the descriptive labels are ignored and the clauses in the Note and Deed of

Trust are construed together, it is readily apparent that the only intended borrower

was Mr. Larsen. He is the only person entitled to receive the loan proceeds and the

only person obligated to repay them. Moreover, this interpretation harmonizes the

identical acceleration clauses in the Note and Deed of Trust, whereas Appellant's

construction would effectively moot the acceleration clause in the Note. Accepting

Appellant's position would violate this Court's obligation when interpreting a

contract to harmonize and give effect to all the provisions of the contract so that

none will be rendered meaningless. Coker v. Coker, 650 S.W.2d 391, 393 (Tex.

1983).

               (d)   The Court must attempt to harmonize the provisions of the
                     Note and Deed of Trust.
      Both the Note and Deed of Trust provide that OneWest "may require

immediate payment in full of all outstanding principal and interest if . . . [a]ll

Borrowers die." C.R. 105 at ¶7(A); 111 at 119(a)(0. Because Mr. Larsen was the

sole borrower on the Note, Appellant cannot dispute that OneWest was entitled to

                                           18
require immediate repayment of the Note upon his death. Appellant's construction

of Paragraph 9(a)(i) of the Deed of Trust, however, means that OneWest must

nevertheless wait until Appellant also passes away before OneWest may require

immediate repayment. In other words, Appellant's position, if true, means that

OneWest's acceleration of the debt was both permitted (under the Note) and

prohibited (under the Deed of Trust). Plainly, a contractual construction which

both permits and prohibits the same act is an absurdity. The Court should instead

interpret these provisions as they were intended—that is, that the Loan became due

and payable upon (only) Mr. Larsen's death. See Coker, 650 S.W.2d at 393.

            (e)   Courts generally may not rewrite contractual provisions.
      Appellant's construction would also require this Court to rewrite operative

sections of the Note and Deed of Trust contrary to the rules of contractual

construction. Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 162 (Tex.

2003) ("[W]e may neither rewrite the parties' contract nor add to its language.").

Indeed, Appellant's construction would effectively rewrite the Note such that

OneWest could not require repayment until both Mr. Larsen and Appellant die,

even though Appellant is not a party to the Note. Likewise, it would also

effectively rewrite the Note to impose the repayment obligations on Appellant, for

which neither she nor OneWest bargained.

      Simply put, there is no conceivable way that the Note and Deed of Trust,


                                        19
together with the ancillary loan documents which make up the parties' agreement,

can be read to infer that the parties intended anything other than that Mr. Larsen

would be the sole borrower on the loan. This becomes particularly apparent when

coupled with the fact that Appellant repeatedly acknowledged (and executed

numerous documents reflecting) that she was a non-borrower spouse—both when

Mr. Larsen applied for the loan and again when the loan closed.

      Applying these well-settled maxims of contract construction to all of the

loan documents comprising the HECM loan—which, under Texas law, must be

construed together in ascertaining the parties' intent—lead to the inescapable

conclusion that Appellant was not an intended borrower on the loan. Accordingly,

the District Court properly dismissed Appellant's claim that OneWest must wait

until both she and Mr. Larsen passed away before accelerating the debt.

D.    The Waiver of Homestead Rights and Special Warranty Deed Are Valid
      Appellant claims throughout her brief that both the Waiver of Homestead

Rights and the Special Warranty Deed are invalid and, as a result, she maintained

her interest in the Property and must be considered a borrower. Appellant is

incorrect that a Texas homeowner cannot waiver her homestead rights, however.

Similarly, Appellant's ex post facto claim that the Special Warranty Deed is

invalid is equally without merit.




                                        20
      1.    Texas law permits waiver of homestead rights.
      Texas courts have repeatedly and consistently held that homestead rights

may be waived. See Williams v. Williams, 569 S.W.2d 867, 870 (Tex. 1978);

Ferguson v. Ferguson, 111 S.W.3d 589, 598 (Tex. App.—Fort Worth 2003, pet.

denied); Hunter v. Clark, 687 S.W.2d 811, 815 (Tex. App.—San Antonio 1985, no

writ). Waiver is defined as the intentional relinquishment of a right actually

known, or intentional conduct inconsistent with claiming that right. Ferguson, 111
S.W.3d at 598; Brandywood Housing, Ltd. v. HCAD, No. 14-08-00404-CV, 2010
WL 1752334 (Tex. App.—Houston [14th Dist.] May 4, 2010, no pet.). Any intent

to waive must be clear, decisive and unequivocal. Ferguson, 111 S.W.3d at 598;

Tenneco Inc. v. Enterprise Prods. Co., 925 S.W.2d 640, 643 (Tex. 1996).

      At least one recent Texas case has found that a party's execution of a

document analogous to the Waiver of Homestead Rights at issue here constituted

waiver as a matter of law. See Thompson v. Kerr, No. 14-08-00978-CV, 2010 WL
2361636 (Tex. App.—Houston [14th Dist.] June 15, 2010, no pet.). In Thompson,

the Fourteenth Court of Appeals upheld summary judgment on an affirmative

defense of waiver where the parties had signed a settlement agreement waiving

their claims against each other. The Court succinctly explained that "here,

[defendant's] waiver argument rest[ed] solely on the language of the Settlement

Agreement" which, by its very terms, made clear that plaintiffs' had signed the


                                       21
settlement agreement with full knowledge of their potential claims and intent not to

assert or bring same.

      2.     The Waiver of Homestead Rights is valid.
      Appellant's execution of the Waiver of Homestead Rights more than meets

this standard. See C.R. 122. She testified that she willingly signed the Waiver and

understood that she needed to do so in order for her husband to obtain the loan

proceeds. C.R. 238-39 at 32:8-33:14. As in Thompson, Appellant had full

knowledge of the consequences of executing the Waiver of Homestead Rights.

The Waiver itself spelled out, by its very terms, that in signing the document

Appellant was giving-up her homestead rights and could be forced to move for her

home. C.R. 122. Appellant clearly, decisively and unequivocally relinquished her

homestead rights in order for her husband to obtain the reverse mortgage loan. See

Ferguson, 111 S.W.3d at 598; Tenneco Inc., 925 S.W.2d at 643. Simply put,

Appellamt cannot now complain that, contrary to her express actions, she

"intended" to act differently.

      3.     The Special Warranty Deed is valid.
      Appellant contends that the Special Warranty Deed is invalid because (1)

she did not actually intend to convey her interest to her husband and (2) she did not

receive consideration. App.'s Br. at 19-23. Appellant's own testimony, plus the

plain language of the Deed itself, defeat her arguments.


                                         22
             (a)    Appellant testified she actually intended to convey her
                    interest to her husband.
      According to Appellant, the standard for determining whether such deeds are

valid is "whether the grantor actually intended to sell the homestead." App.'s Br.

at 20. Appellant testified this was precisely her intention:

      Q.     (By Mr. Levine) Now, did you sign — did you sign a deed
             conveying your husband the interest in the property?
      A.     Yes.
      Q.     And was it your intent actually to convey him that interest?
      A.     Yes.

      C.R. 236 at 23:7-12. This testimony alone is fatal to Appellant's argument

that she did not actually intend to sell her interest to her husband.

             (b)    The Deed is supported by consideration.
      Appellant also claims the Deed is void because she did not receive any

consideration from her husband for her interest. App.'s Br. at 10. As with her

prior argument, this convenient, ex post facto claim is defeated by her own

statements. Appellant acknowledged in her notarized Deed that she granted her

interest "[fl or and in consideration of Ten Dollars ($10.00) and other good and

valuable consideration, the receipt and sufficiency of which is hereby

acknowledged . . . ." C.R. 120. Appellant cannot now claim, against the plain and

unambiguous face of the Special Warranty Deed, that she did not receive any

consideration. Her only "evidence" to support her assertion is her ipse dixit

statement that can never be proven. The District Court properly determined this

                                          23
was insufficient to create a genuine issue of material fact regarding the validity of

the Deed.

       Further, the gravity of Appellant's statements should not be lost on this

Court. Appellant tells the Court that she had no intention of honoring the Special

Warranty Deed at the time she signed it. Thus, she concealed her true intention

and signed the document so she and her husband could obtain loan proceeds. As a

party requesting that the Court exercise its powers of equity to "modify the Loan

so that the indebtedness is deferred" until her death, Appellant's fraudulent

conduct bars her from obtaining equitable relief here. See Skelton v. Washington

Mut. Bank, F.A., 61 S.W.3d 56, 61 (Tex. App.—Amarillo 2001, no pet.) (after

noting that plaintiff and her husband had concealed their marriage from the bank to

obtain the loan, the Court held: "[B]ecause Skelton and her husband agreed that

Skelton would not also apply for the loan because her credit history was not

favorable, she is not entitled to any relief because her acts in concealing her

interest.").

E.     Even if the Waiver of Homestead Rights and/or the Special Warranty
       Deed Are Invalid, OneWest Still Had the Right to Accelerate the Debt
       Upon Mr. Larsen's Death.
       The purpose of Waiver of Homestead Rights and the Special Warranty Deed

was to ensure FHA's first lien priority on the Property. The FHA requires that the

HECM lender's lien be the first lien on the property at issue, and that other liens


                                         24
and claims (including potential homestead claims by non-borrower spouses) be

satisfied or released. Because Appellant was a non-borrower spouse, in order for

Mr. Larsen to proceed with securing the HECM, Appellant was required to give-up

her homestead rights by deeding her interest in the Property to Mr. Larsen. Absent

Appellant's relinquishment of her homestead rights—because she was under the

age of 62—the FHA would not have permitted Mr. Larsen to procure the HECM.

      Thus, Appellant's argument that, if she retained her ownership and

homestead rights, she must be a considered a borrower for the Deed of Trust to

comply with the Texas Constitution misses the mark. See App.'s Br. at 11. There

is no requirement in the Texas Constitution or otherwise that all owners of the

Property must be a party to the reverse mortgage for it to be valid (and, tellingly,

Appellant has pointed to none). See TEX. CONST. ART. XVI §50(k).

      Accordingly, whether Appellant actually waived her homestead rights and/or

deeded her property interest to her husband is irrelevant to whether OneWest may

foreclose the Property. Skelton v. Washington Mut. Bank, F.A., 61 S.W.3d 56

(Tex. App.—Amarillo 2001, no pet.) is directly on point. There, plaintiffs

husband bought a house during the marriage using a purchase money loan. Id. at

58. Plaintiff's husband was the sole borrower on the loan. Id. This loan was

evidenced by a note and secured by a deed of trust. Id. The home was Plaintiff

and her husband's homestead and the couple's community property. Id. at 59.


                                        25
Following the death of plaintiff's husband, the bank sought to foreclose the deed of

trust. Id. at 58. Plaintiff filed suit seeking a declaratory judgment that, among

other things, her homestead and community property rights in the home prevented

the bank from foreclosing its lien. Id. The bank prevailed on its motion for

summary judgment, and plaintiff appealed. Id. The Court of Appeals affirmed the

trial court. Id. In so doing, the Court first observed that the Texas Constitution

expressly permits purchase money liens to encumber homesteads. Id. at 60. Next,

the Court found that purchase money liens on homesteads were enforceable

pursuant to Section 41.001(b) of the Texas Property Code. Id. The Court of

Appeals therefore concluded that "even if the property became impressed with

homestead claims upon its acquisition, the purchase money lien is not invalid or

unenforceable under the constitutional provision and is subject to enforcement by

the express provisions of section 41.001(b) of the Texas Property Code." Id. at 61.

Likewise, the Court found that the wife's ownership interest in the property could

not stop the lender from foreclosing its lien because the lien was authorized by,

and complied with, the Constitution and the Texas Property Code. Id.

      The same applies here. As with purchase money liens, the Texas

Constitution allows reverse mortgage liens to be fixed on homesteads. Tex. Const.

art XVI, §§ 50(a)(7), 50(c). And, Texas Property Code 41.001(b)(7) expressly

provides that "[e]ncumbrances may be properly fixed on homestead property for . .


                                        26
. a reverse mortgage that meets the requirements of Sections 50(k)-(p), Article

XVI, Texas Constitution." Appellant has failed to show how her alleged retention

of her homestead rights and/or ownership interest in the Property cause the Loan to

violate the law. Thus, while an invalid Special Warranty Deed and/or Waiver of

Homestead Rights could potentially cause the Deed of Trust to lose its first lien

priority, these documents have no bearing on the validity of the Loan or

OneWest's authority to accelerate the debt following the death of Mr. Larsen.

F.    The Loan's Insurability Has Nothing to Do with Its Validity
      Citing 12 U.S.C. §1715z-20(j), Appellant proclaims the HECM cannot be

insured unless acceleration of the debt is deferred until both homeowners die.

App.'s Br. at 14. She then suggests that this somehow alters the intent of the

parties as evidenced by the documents they signed. Appellant is simply wrong on

this point. The statute at issue does not compel a lender to originate a loan

containing any particular terms, but rather only governs the FHA's obligation to

insure the lender based upon the terms of the loan. Whether the FHA will insure

this loan or not is, of course, wholly irrelevant to the question of whether OneWest

may foreclose based on the terms of the Loan. In short, this argument is nothing

more than a red herring, apparently advanced for the sole purpose of distracting the

Court from the real issues in this case.




                                           27
G. The District Court Did Not Err in Granting OneWest's Summary
     Judgment Motion
       The evidence in the record plainly supports the District Court's decision.

There is no genuine issue of material fact regarding whether (1) OneWest was

authorized to accelerate the debt upon the death of all borrowers; (2) Mr. Larsen

was the only borrower; (3) OneWest accelerated the debt following Mr. Larsen's

death; (4) the debt was not repaid; (5) failure to repay the debt was an event of

default; and (6) OneWest initiated foreclosure proceedings upon the default.

Likewise, there is no genuine issue of material fact regarding the validity of the

Deed of Trust, Special Warranty Deed or the Waiver of Homestead Rights.

Therefore, the District Court's Summary Judgment Order was proper.

Accordingly, the District Court's judgment must be affirmed.

                               IV. CONCLUSION
       For the reasons stated herein, the Court should affirm the District Court's

Order Granting OneWest's Traditional Motion for Summary Judgment, as well as

grant Appellee such other and further relief, in law or in equity, to which it is justly

entitled.




                                          28
Date: April 7, 2015
                      Respectfully submitted,

                       /s/ Thomas M Hanson
                      Thomas M. Hanson
                      State Bar No. 24068703
                      thanson@dykema.com
                      Kevin A. Teters
                      State Bar No. 24075678
                      kteters(&,dykema.com
                      DYKEMA GOSSETT PLLC
                      1717 Main Street, Suite 4200
                      Dallas, Texas 75201
                      (214) 462-6400 — Telephone
                      (214) 462-6401 — Facsimile

                      ATTORNEYS FOR APPELLEE
                      ONEWEST BANK N.A.




                        29
                      CERTIFICATE OF COMPLIANCE
       I certify that this Response Brief complies with the typeface requirements of

Tex. R. App. P. 9.4(e) because it has been prepared in a conventional typeface no

smaller than 14-point for text and 12-point for footnotes. This document also

complies with the word-count limitations of Tex. R. App. P. 9.4(i), if applicable,

because it contains 6,774 words, excluding any parts exempted by Tex. R. App. P.

9.4(i)(1).

DATED: April 7, 2015

CERTIFIED BY: /s/ Thomas M Hanson
             Thomas M. Hanson
             Counsel for Appellee OneWest Bank N.A.




                                        30
                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document was
served via the Court's ECF system on Appellant's counsel on April 7, 2015.
                                      /s/ Thomas M Hanson
                                     Thomas M. Hanson




                                       31